332 F.2d 372
OTTO CANDIES, INC., Appellant,v.GREAT AMERICAN INSURANCE COMPANY, Appellee.
No. 21104.
United States Court of Appeals Fifth Circuit.
June 2, 1964.

Appeal from United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
George B. Matthews, Lemle & Kelleher, New Orleans, La., for Otto Candies, Inc., appellant.
J. Barbee Winston, New Orleans, La., Jas. Hy. Bruns, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., of counsel, for appellee.
Before RIVES and JONES, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
The appellant's opening paragraph in its brief recites that it has little, if any, quarrel with the findings of fact of the district court, although the inferences and conclusions are challenged. The findings of fact and conclusions are in the district court's published opinion. Otto Candies, Inc. v. Great American Insurance Company, D.C.La., 221 F. Supp. 1014. The case is one where, under McAllister v. United States, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20, we must affirm the district court. Were we free to consider the case de novo we would reach no different conclusion.

The judgment of the district court is

2
Affirmed.